Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 1 of 14   PageID #: 1




 WEINBERG, ROGER & ROSENFELD

 ASHLEY K. IKEDA 2955-0
 JERRY P.S. CHANG 6671-0
 Central Pacific Plaza
 220 South King Street, Suite 901
 Honolulu, Hawaii 96813
 Telephone No.: (808) 528-8880
 Facsimile No.: (808) 528-8881
 e-mail: aikeda@unioncounsel.net
         jchang@unioncounsel.net

 Attorneys for Plaintiffs TRUSTEES OF THE
 HAWAII LABORERS’ TRUST FUNDS

              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

 TRUSTEES OF THE HAWAII                )   CIVIL NO. ____________________
 LABORERS’ TRUST FUNDS                 )
 (Pension Fund by its Trustees,        )   COMPLAINT FOR SPECIFIC
 Cedric Ota, Leonard Leong, Alan       )   PERFORMANCE, ASSUMPSIT
 Shintani, Fred Lau, Karl              )   AND DAMAGES; EXHIBIT
 Kamada, Greg Uyematsu, Mark           )   “A”; SUMMONS
 Matsumoto, Peter Ganaban,             )
 Joby North II, Alfonso Oliver,        )
 Pete Lindsey, and Narsi               )
 Ganaban; Health & Welfare             )
 Fund by its Trustees, Ron             )
 Prescott, Russell Nonaka,             )
 Anacleto Alcantra, Mark Tagami,       )
 Mark Tamashiro, Alfonso Oliver,       )
 Peter Ganaban, Joby North II,         )
 Richard Nishie, and Mark              )
 Travalino; Annuity Fund by its        )
 Trustees, Ryan Wada, Clay             )
 Asato, Anacleto Alcantra, Craig       )
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 2 of 14   PageID #: 2




 Nakanishi, Claude Matsumoto,             )
 Mark Matsumoto, Alfonso Oliver,          )
 Peter Ganaban, Joby North II,            )
 and Richard Nishie; Laborers’            )
 and Employers’ Cooperation               )
 and Education Trust Fund                 )
 (LECET) by its Trustees, Richard         )
 Dempsey, Leonard Dempsey,                )
 Mark Tamashiro, Deron                    )
 Matsuoka, Peter Ganaban, Narsi           )
 Ganaban, Alfonso Oliver, and             )
 Joseph Yaw; Apprenticeship               )
 and Training Fund by its                 )
 Trustees, Stephen Yoshida,               )
 Anthony Tomas, Van Goto, Scott           )
 I. Higa, Leonard Leong, Peter            )
 Ganaban, Toni Figueroa, Alfonso          )
 Oliver, Alvis McCann, and                )
 Richard Nishie, Van Goto, Scott          )
 I. Higa, Leonard Leong, Anthony          )
 Tomas, Peter Ganaban, Mark               )
 Matsumoto, Alfonso Oliver,               )
 Richard Nishie; Vacation &               )
 Holiday Fund by its Trustees,            )
 Kyle Nakamura, Burt Watanabe,            )
 Anacleto Alcantra, Claude                )
 Matsumoto, Alfonso Oliver, Peter         )
 Ganaban, Joby North II, and              )
 Orlando Paeste),                         )
                                          )
                  Plaintiffs,             )
                                          )
      vs.                                 )
                                          )
 A-LEGACY CONSTRUCTION                    )
 LLC, a Hawaii Limited Liability          )
 Company,                                 )
                                          )

                                      2
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 3 of 14   PageID #: 3




                Defendant.          )
 __________________________________ )

                  COMPLAINT FOR SPECIFIC
            PERFORMANCE, ASSUMPSIT AND DAMAGES

      Come now Plaintiffs above-named by their attorneys,

 Weinberg, Roger & Rosenfeld, and for Complaint against Defendant

 above-named alleges and avers as follows:



                       FIRST CAUSE OF ACTION
                      (SPECIFIC PERFORMANCE)

      1.    Plaintiffs are the Trustees of the Hawaii Laborers’ Trust

 Funds which consist of the Hawaii Laborers’ Health & Welfare Trust

 Fund, Hawaii Laborers’ Pension Trust Fund, Hawaii Laborers’

 Apprenticeship and Training Trust Fund, Hawaii Laborers’ Vacation

 & Holiday Trust Fund, Hawaii Laborers’ Annuity Trust Fund, and

 Hawaii Laborers and Employers’ Cooperative and Education Trust

 Fund (hereafter “Trust Funds”).

      2.    This action arises under the Labor-Management Relations

 Act, 1947, as amended, the Employee Retirement Income Security

 Act of 1974, and the Multiemployer Pension Plan Amendments Act

 of 1980, as hereinafter more fully appears. Jurisdiction is founded

                                      3
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 4 of 14   PageID #: 4




 on questions arising thereunder and more specifically under 29

 U.S.C. §§ 185(a), 1145, and 1132(a) and (f).

      3.    At all times material herein, each of the above-named

 Trust Funds (collectively “Plaintiffs”) was, and now is, an employee

 benefit plan organized and existing under the laws of the United

 States and whose principal offices are in the City and County of

 Honolulu, State of Hawaii. At all times herein mentioned, each of

 the above-named Trust Funds was, and now is, an express trust

 created by a written trust agreement subject to and pursuant to

 Section 302 of the Labor-Management Relations Act (29 U.S.C. §

 186) and a multiple employer benefit plan within the meaning of

 Sections 3 and 4 of the Employee Retirement Income Security Act

 (29 U.S.C. §§ 1002 and 1003).

      4.    Plaintiffs are informed and believe, and thereon allege,

 that at times relevant herein Defendant A-LEGACY

 CONSTRUCTION LLC, a Hawaii Limited Liability Company

 (hereinafter “Defendant” or “A-LEGACY”), is a Hawaii limited

 liability company, located at 94-1050 Paiwa Place, Waipahu, Hawaii

 96797.


                                      4
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 5 of 14   PageID #: 5




      5.    On or about April 28, 2016, Defendant A-LEGACY, by

 and through Member JUSTINN D. ACOSTA, made, executed and

 delivered to the Laborers’ International Union of North America,

 Local 368, AFL-CIO (hereinafter “Union”), that certain written

 agreement entitled “Exhibit G Certification Of Receipt And

 Acceptance Master Agreement Covering Construction Laborers’ in

 the State of Hawaii,” (hereinafter “Agreement”) covering Defendant’s

 laborers in the State Of Hawaii. A true copy of said Agreement is

 attached hereto as Exhibit “A”, and is incorporated herein by

 reference. By said agreements, an “Employer” means any

 contractor, individual, partnership, corporation, or other entity

 who is an employer and is a party to said agreements with the

 Union, or any contractor, individual, partnership corporation or

 other entity who, by signed document or understanding of

 agreement as a party to said agreements, submits payments to the

 Trust Funds.

      6.    By said agreement(s), Defendant promised to submit

 timely reports to the Trust Funds regarding hours worked by

 Defendant’s covered employees, which reports would be submitted


                                      5
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 6 of 14   PageID #: 6




 to the Trust Funds on or before the due dates as specified in said

 agreement(s), to permit audits of its payroll records to allow

 Plaintiffs to ascertain whether all contributions due have been

 paid, and to post a surety bond or cash-in-escrow to secure

 payment or contributions if required by the Trust Funds.

      7.    By said agreement(s), Defendant agreed to be subject to

 and bound by all terms and conditions of the various trust

 agreements, and further promised that in the event any monthly

 contributions were not paid when due, Defendant would pay to

 each trust fund liquidated damages in the amount of twenty

 percent (20%) of the contributions due to each respective fund or

 twenty dollars ($20.00), whichever is greater, for each and every

 delinquent monthly contribution as provided by said agreement(s),

 for each delinquency as and for liquidated damages and not as a

 penalty.

      8.    By virtue of said agreement(s) and 29 U.S.C. §1132(g),

 Plaintiffs are entitled to an award of liquidated damages equivalent

 to interest at the rate prescribed in said agreement(s), of 12% per

 annum, or under 26 U.S.C. §6621, whichever is greater, on any


                                      6
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 7 of 14   PageID #: 7




 unpaid contributions, such amount to be in lieu of the above-

 mentioned liquidated damages, if such amount is greater than the

 above-mentioned liquidated damages.

      9.    By virtue of 29 U.S.C. § 1132(g), Plaintiffs are entitled to

 an award of interest at the rate prescribed under said agreement(s),

 of 12% per annum, or under 26 U.S.C. § 6621, whichever is greater,

 on any unpaid contributions.

      10. By said agreement(s), the Plaintiffs are authorized and

 empowered to have authorized representatives of the Plaintiffs’

 Administrative Office examine and audit the payroll books and

 records of Defendant to permit Plaintiffs to determine whether the

 Defendant is making full payment as required under said

 agreement(s).

      11. Defendant has failed to allow an audit of its payroll

 records for the period of April 2016 to the present, notwithstanding

 numerous requests from Plaintiffs’ Administrative Office.

      12. Said Agreement states in pertinent part “THE

 UNDERSIGNED CONTRACTOR hereby acknowledges receipt of the

 MASTER AGREEMENT COVERING CONSTRUCTION LABORERS IN


                                      7
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 8 of 14   PageID #: 8




 THE STATE OF HAWAII as effective to and including August 31,

 2019, and hereby certifies acceptance of all terms and conditions as

 set forth therein, with all terms and conditions to be effective as of

 April 28, 2016. From and after the date herein above set forth, the

 undersigned Contractor agrees to abide by all terms and conditions

 in said Agreement and any amendments, modifications, changes,

 extension, and renewals thereto.”

      13.    Defendant continues to fail, neglect and refuses to allow

 an audit and submit timely payments and reports, and will

 continue to do so unless ordered to specifically perform the

 agreement(s) to allow an audit and submit timely payments and

 reports, Defendant will continue to fail, neglect and refuse to allow

 an audit and submit timely payments and reports. Plaintiffs have

 no plain, speedy and adequate remedy at law in that the reports

 must be prepared, the audit must be allowed by Defendant, and

 said Defendant’s continued refusal to allow an audit and submit

 timely payments and reports will give rise to a multiplicity of suits

 unless said Defendant is ordered to submit timely payments and

 reports pursuant to said agreement(s).


                                      8
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 9 of 14       PageID #: 9




                       SECOND CAUSE OF ACTION
                      (ASSUMPSIT AND DAMAGES)

      14. Plaintiffs reallege and incorporate herein by reference

 each and every allegation set forth in paragraphs 1 through 13 of

 the First Cause of Action hereinabove set forth.

      15. By said written agreement(s), Defendant agreed that

 payment of employee benefit contributions to the various Trust

 Funds would be based upon the total number of hours worked by

 each covered employee. Defendant employed workers covered by

 the provisions of said written agreement(s), and said workers

 performed work and labor undertaken by Defendant during the

 time said agreement(s) were in full force and effect.

      16. Defendant’s current known delinquencies to the Plaintiffs

 are as follows:

            1.     Known principal (8/17 – 11/17 report):           $ 448.20

            2.     Liquidated Damages (8/17, 9/17,
                   10/17, & 11/17 report):                          $1,188.43

            3.     Interest [through 10/3/18]
                   ($.11 per diem):                                 $    51.82

                                               Total:               $1,688.45
                                      9
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 10 of 14   PageID #: 10




  plus interest from October 3, 2018, at $.11 per diem, attorneys’ fees

  and costs, for said report periods, plus additional interest accruing

  thereafter.

        17. Defendant may owe Plaintiffs additional monetary

  payments for Defendant’s covered employees, the amount of which

  is unknown at this time. If such moneys are owed, said amounts,

  together with liquidated damages as provided in said agreement(s),

  are presently due and owing and have not been paid.

        18. Defendant’s obligations to Plaintiffs, pursuant to said

  agreement(s), to make contributions are continuing obligations and

  Defendant may accrue and owe additional amounts plus liquidated

  damages up to the time of trial or proof.

        19. At all times herein mentioned, it was, and now is,

  impracticable and extremely difficult to fix the amount of actual

  damages to Plaintiffs as a result of the non-payment of said

  contributions. The amounts agreed upon herein, as hereinbefore

  alleged, as and for liquidated damages, represented and now

  represent a reasonable endeavor to ascertain and compensate for



                                      10
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 11 of 14   PageID #: 11




  the damages caused the Plaintiffs by the non-payment of said

  contributions.

        20. By said agreement(s), Defendant further promised that if

  it became necessary for Plaintiffs to take legal action to enforce

  payment of contributions and/or liquidated damages from

  Defendant, Defendant would pay all court and collection costs and

  reasonable attorneys’ fees.

        21. By virtue of the foregoing, Plaintiffs have been damaged

  in the amount of $1,688.45, plus interest from October 3, 2018 at

  $.11 per diem, and such additional amounts as may be proven at

  trial of hearing on proof.

        22. It has been necessary for the Plaintiffs to engage counsel

  for the purpose of collecting said contributions and liquidated

  damages, and Plaintiffs are entitled to reasonable attorney’s fees in

  connection therewith.

        WHEREFORE, Plaintiffs pray for relief and judgment against

  A-LEGACY CONSTRUCTION, LLC, a Hawaii Limited Liability

  Company (“Defendant”), as to the First and Second Causes of

  Action hereinabove set forth, as follows:


                                      11
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 12 of 14   PageID #: 12




        1.   That the Court orders Defendant to submit timely reports

  and payments in accordance with said agreement(s).

        2.   That the Court orders Defendant to permit Plaintiffs to

  audit its payroll books and records from April 2016 to present in

  accordance with said agreement(s).

        3.   That the Court awards to Plaintiffs and against

  Defendant such amounts as may be determined to be due and

  owing after the necessary reports have been provided, and/or after

  the necessary payroll audit has been provided, plus such other

  amounts as may be due and owing at the time of trial or proof.

        4.   That the Court awards to Plaintiffs and against

  Defendant interest at the rate prescribed under the agreement(s) of

  twelve percent (12%) or 26 U.S.C. § 6621, whichever is greater, on

  such amounts determined to be due and owing after the necessary

  reports have been provided, and/or after the necessary payroll

  audit has been permitted, said interest to be calculated as of the

  date(s) such amounts were due pursuant to said agreement(s). 29

  U.S.C. § 1132(g).

        5.   That the Court orders and compels Defendant


                                      12
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 13 of 14   PageID #: 13




  to furnish to each of the six (6) Plaintiffs trust funds a surety bond

  or cash-in-escrow in the amount equal to Defendant’s last three (3)

  months of contributions of $5,000.00, whichever is greater.

        6.   That the Court awards the Plaintiffs and against the

  Defendant the sum of $448.20 in known August 2017 through

  November 2017 report contributions, plus interest on said

  contributions, plus on prior late paid contributions, at the rate

  prescribed under the agreement(s) of twelve percent (12%) in the

  minimum amount of $51.828 through October 3, 2018 ($0.11 per

  diem thereafter).

        7.   That the Court awards the Plaintiffs and against the

  Defendant liquidated damages for the August 2017 through

  November 2017 reports as provided in said trust agreement(s) of

  $1,188.43; or an amount equal to interest (computed at the rate

  prescribed under the agreement(s) of twelve percent (12%) or 26

  U.S.C. § 6621, whichever is greater, on any unpaid contributions

  due and owing pursuant to said agreement(s), whichever amount is

  greater. 29 U.S.C § 1132(g).




                                      13
Case 1:18-cv-00439-LEK-KSC Document 1 Filed 11/14/18 Page 14 of 14   PageID #: 14
